DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 10/15/21 have been received. Claims 1, 3-6, 8, and 9 have been amended.
Claim Rejections - 35 USC § 112
3.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-9 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0064378) as cited in IDS dated 2/5/20 in view of Carrier et al. (US 2009/0146614) as cited in IDS dated 2/5/20 on claims 1-9 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
5.	Claims 1-9 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a protective device for switching off a battery cell of a battery of a motor during an electrical short-circuit, comprising the battery cell has two cell terminals and an energy storage unit for storing energy; the energy storage unit is connected to the cell terminals in an electrically conductive manner in a certain operating state of the battery cell in order to provide a cell voltage to the cell terminals; and wherein the short-circuit is detected as a 
	The prior art to Wang et al. (US2012/0064378) discloses a protective device for switching off a battery cell of a battery of a motor during an electrical short-circuit, comprising the battery cell has two cell terminals and an energy storage unit for storing energy; the energy storage unit is connected to the cell terminals in an electrically conductive manner in a certain operating state of the battery cell in order to provide a cell voltage to the cell terminals; and wherein the battery cell includes the protective device and at least one switching device, which is arranged between the energy storage unit and at least one of the cell terminals, wherein the protective device is designed to isolate the energy storage unit from at least one of the cell terminals in order to switch off the battery cell by the switching device but does not disclose, teach, or render obvious wherein the short-circuit is detected as a function of at least the cell voltage affecting the battery cell.
	The prior art to Carrier et al. (US 2009/0146614) teaches a protection circuit arrangement (Fig. 2), with an alternative approach to using multiple protection devices 102 is to include a dedicated protection circuit 210 for each cell that senses one or more battery pack parameter in a pack such as battery pack 40, for example, these parameters include, but are not limited to current temperature, voltage and impedance through the pack. Carrier does not teach, disclose or render obvious the noted claim limitations.
the reasons for allowance for the inventions in independent claims 8 and 9 are substantially the same as provided in paragraph 6 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724